In a general assignment for creditors, made pursuant to article 2 of the Debtor and Creditor Law, the assignee appeals from an order of the County Court, Orange County, dated July 12, 1960, denying his application to have the court confer immunity upon a witness (the respondent) pursuant to subdivision 2 of section 16 of the Debtor and Creditor Law. Order affirmed, without costs. Under all the circumstances disclosed by this record we are unable to say that the County Judge abused his discretion in denying the application. It was for him to determine on the evidence presented whether *526the witness should be granted immunity from prosecution, as permitted by the statute (Debtor and Creditor Law, § 16, subd. 2). Nolan, P. J., Beldock, Kleinfeld and Pette, JJ., concur; Brennan, J., not voting.